Exhibit 10.1

 



AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

This AGREEMENT, dated as of November 7, 2017 (the “Amendment”), between
International Seaways, Inc. (the “Company”) (assigned from Overseas Shipholding
Group, Inc. (“OSG”) pursuant to that certain Employment Matters Agreement
between the Company and OSG dated as of November 30, 2016) and Adewale O. Oshodi
(the “Executive”).

 

WHEREAS, OSG. and the Executive have entered into an employment agreement, dated
September 29, 2014, as amended by Amendment No. 1 to the Employment Agreement,
dated March 2, 2015 (the “Employment Agreement”).

 

WHEREAS, the rights and obligations of OSG under the Employment Agreement have
been assigned to the company;

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
accordance with Section 13(c) thereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuabale consideration, the parties agree as follows:

 

1.       Section 6(a)(C) of the Employment Agreement is hereby deleted in its
entirety and is replaced with the following:

 

(C)       Bonus Payment. In a single lump sum within 30 days following the Date
of Separation from Service, an amount equal to the Target Bonus as in effect for
the year in which the Date of Separation from Service occurs (such lump sum, the
“Separation Payment”).

 

2.       The terms and conditions of the Employment Agreement, as amended by
this Amendment, shall remain in full force and effect.

 

3.       This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 

  Adewale O. Oshodi       /s/ Adewale O. Oshodi       International Seaways,
Inc.       /s/ Lois K. Zabrocky   Name: Lois K. Zabrocky   Title: Chief
Executive Officer

 

 



 

